Citation Nr: 1104401	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for PTSD.

2.  Entitlement to service connection for a lung disorder to 
include as a result of asbestos exposure.

3.  Entitlement to service connection for large B cell lymphoma 
to include as a result of herbicide exposure.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for an 
ascending aortic aneurysm.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of allergic reactions due to dye injection with failure 
to immediately treat (reactions include skin disorder, red 
blotches, dizziness and blurred vision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to January 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO in St. Paul, 
Minnesota, which reopened and denied a claim of service 
connection for PTSD (claimed as a mental health condition), 
denied service connection for a lung disorder and large B cell 
lymphoma, and denied entitlement to compensation under 
38 U.S.C.A. § 1151 for an ascending aortic aneurysm and reactions 
due to dye injection with failure to immediately treat.  

For reasons set forth in the Remand section below, the Board is 
expanding the Veteran's PTSD claim to encompass all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  Accordingly, the Board has 
recharacterized the issue on appeal to more accurately represent 
the Veteran's claim.

The Board notes there was a change in representation during the 
pendency of the appeal.  The Veteran is currently represented by 
VFW.

The issue of an increased rating for bilateral hearing loss has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See Statement in 
Support of Claim, December 2010.  (This statement is not a 
substantive appeal as it fails to set out specific arguments 
relating to errors of fact or law in the December 2009 rating 
decision which denied an increased rating for bilateral hearing 
loss. )  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

The record reflects that the Veteran previously requested a 
personal hearing before a Decision Review Officer (DRO).  A DRO 
hearing was scheduled for May 7, 2009.  On the day of the 
hearing, the Veteran's representative at the time requested that 
this hearing be postponed and that the Veteran be given an 
additional 30 days to obtain more evidence.  There is no 
indication in the claims file that the Veteran's hearing was ever 
rescheduled or that the hearing request was ever withdrawn.  As 
the Veteran has not been provided a DRO hearing in accordance 
with his request, the Board finds it necessary to remand this 
case so that his DRO hearing can be rescheduled.  

Subsequent to the issuance of the April 2010 supplemental 
statement of the case (SSOC), the Veteran's representative 
submitted additional evidence which was not considered by the RO.  
On remand, this evidence should be reviewed by the agency of 
original jurisdiction (AOJ) prior to the readjudication of the 
appeal.  

As noted above, the Veteran is seeking, among other things, 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  With respect to PTSD, he alleges a 
number of stressors in service while "at Oceana."  See 
Veteran's statement, August 2006.  During the course of a VA 
mental health consultation, he reported that he saw people get 
killed in service and that a guy next to him had gotten his head 
blown off in Cambodia.  See VA treatment record, February 2007.  
The RO was unable to corroborate the Veteran's claimed stressors.  
See, e.g., JSRRC memorandum, July 2009.  

During the pendency of this appeal, the Court held in Clemons 
that although the appellant's claim identified PTSD without more, 
it cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  Reasonably, the appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever that is, causes him.  Clemons, 23 Vet. App. 
1.  

In this case, a claim of service connection for PTSD was 
previously denied in a September 2005 rating decision.  In August 
2007, the Veteran filed his present claim seeking service 
connection for a mental health condition.  The RO adjudicated the 
claim as a petition to reopen a claim of service connection for 
PTSD.  In an October 2010 informal hearing presentation, the 
Veteran's representative referred to the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  As such, the Board finds it necessary 
to remand this issue for additional development and for 
adjudication as an issue of service connection for an acquired 
psychiatric disability to include whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for PTSD.  

Additionally, the Board notes that VA recently amended its 
adjudication regulations governing service connection for PTSD, 
effective July 13, 2010, by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), 
which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.  On remand, the AOJ should consider the claim 
under the amended version of the regulation.

Furthermore, on remand, the AOJ should provide the Veteran with 
appropriate notice of the amended PTSD regulation and the new 
requirements for substantiating a claim for PTSD.  The AOJ should 
also provide the Veteran with the opportunity to present 
additional evidence and argument in support of his claim, and 
conduct any additional development indicated in compliance with 
the Veteran's response and the new PTSD regulation.

Finally, as to the Veteran's claim of service connection for 
large B cell lymphoma, the Board notes that VA recently added 
hairy cell leukemia and other chronic B-cell leukemias to the 
list of diseases associated with exposure to certain herbicide 
agents.  See Diseases Associated With Exposure to Certain 
Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell 
Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 
Fed. Reg. 53202 (August 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e).  On remand, the AOJ should consider whether the newly 
amended herbicide presumption is potentially applicable to the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. As to the issue of service connection 
for an acquired psychiatric condition to 
include whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for PTSD, 
the agency of original jurisdiction (AOJ) 
should provide the Veteran with notice of 
the amended PTSD regulation and the new 
requirements for substantiating a claim for 
PTSD.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 
29,843-52 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)), as corrected 
by 75 Fed. Reg. 41,092-01 (July 15, 2010).  

2. Thereafter, the AOJ should undertake any 
and all further development action 
indicated by the evidence of record to 
include, if warranted, scheduling a VA 
psychiatric examination.

3. The AOJ should also schedule the Veteran 
for a personal hearing before a Decision 
Review Officer at the RO, and notify him of 
the scheduled hearing at the latest address 
of record.  This hearing should be 
scheduled in accordance with applicable 
law.

4. After completing the aforementioned 
actions, reviewing the additional evidence 
received since the issuance of the April 
2010 SSOC, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the claims.  The issue 
of service connection for an acquired 
psychiatric disorder to include whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for PTSD must be considered in 
light of the amended PTSD regulation.  See 
75 Fed. Reg. 29,843-52 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)), as 
corrected by 75 Fed. Reg. 41,092-01 (July 
15, 2010).  In addition, as to the issue of 
service connection for large B cell 
lymphoma, the AOJ should consider whether 
the recent amendment of 38 C.F.R. 
§ 3.309(e) is potentially applicable.  See 
75 Fed. Reg. 53202 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e).  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



